MEMORANDUM DECISION
                                                                                FILED
      Pursuant to Ind. Appellate Rule 65(D),                               May 05 2016, 8:57 am

      this Memorandum Decision shall not be                                     CLERK
                                                                            Indiana Supreme Court
      regarded as precedent or cited before any                                Court of Appeals
                                                                                 and Tax Court
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Bryan L. Ciyou                                           Cynthia A. Marcus
      Darlene R. Seymour                                       John J. Uskert
      Ciyou & Dixon, P.C.                                      Marcus Law Firm, LLC
      Indianapolis, Indiana                                    Fishers, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Theodore William Kieffer,                                May 5, 2016
      Appellant-Respondent                                     Court of Appeals Case No.
                                                               29A02-1509-JP-1499
              v.                                               Appeal from the Hamilton
                                                               Superior Court
      Jennifer Trockman,                                       The Honorable Daniel J. Pfleging,
      Appellee-Petitioner                                      Judge
                                                               Trial Court Cause No.
                                                               29D02-1403-JP-304



      Crone, Judge.


                                             Case Summary
[1]   Theodore Kieffer (“Father”) and Jennifer Trockman (“Mother”) are the

      biological parents of A.T. Father and Mother filed cross-petitions to establish

      Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016            Page 1 of 19
      paternity, custody, parenting time, and support. During the proceedings,

      Mother obtained an ex parte protective order against Father and asked that it be

      extended. After a hearing, the trial court issued an order establishing Father’s

      paternity; granting Mother sole custody of A.T., with Father to receive

      parenting time pursuant to the Indiana Parenting Time Guidelines (“the

      Guidelines”); ordering Father to pay child support, most of Mother’s attorney’s

      fees, and all of the costs for a parenting coordinator and a custody evaluation;

      and extending Mother’s protective order for two years.


[2]   On appeal, Father contends that the trial court erred in ordering him to pay the

      aforementioned attorney’s fees and costs; in calculating his child support

      obligation; and in extending the protective order. Finding no reversible error,

      we affirm.


                                 Facts and Procedural History
[3]   Mother gave birth to A.T. in September 2013, and the parties executed a

      paternity affidavit the next day. The parties initially agreed to joint custody, but

      because they failed to submit genetic test results to a local health officer within

      sixty days of A.T.’s birth, Mother obtained sole custody pursuant to Indiana

      Code Section 16-37-2-2.1(h)(5). Mother has been A.T.’s primary caretaker

      since birth. Father had limited contact with A.T. during her first several

      months, but he later exercised regular parenting time pursuant to the

      Guidelines. Father videotaped the parenting time exchanges and also

      videotaped A.T.’s medical appointments. Mother resides with her mother and


      Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016   Page 2 of 19
      works from home as a medical recruiter. Father is a medical doctor in a

      postgraduate fellowship program.


[4]   In March 2014, Mother filed a petition to establish paternity, custody, parenting

      time, and support. In April 2014, Father filed a cross-petition seeking joint

      custody. In August 2014, Mother filed a petition for a protective order against

      Father based on incidents that occurred in February and August 2014; the

      petition was denied without a hearing. In December 2014, Mother filed a

      second petition for a protective order based on the same two incidents as well as

      several subsequent incidents; a protective order was issued ex parte, and the

      matter was consolidated with the paternity proceeding. Over Mother’s

      objection, Father filed a petition for a custody evaluation, which was performed

      by Dr. John Ehrmann.


[5]   A final hearing was held in July 2015. In August 2015, the trial court issued an

      order containing the following relevant findings and conclusions:

              12. Pursuant to Father’s motion, the Court ordered a custody
              evaluation be performed by Dr. Ehrmann.

              13. Dr. Ehrmann testified that both parents exhibited some
              degree of distrust towards each other. He also testified that,
              while Mother was without significant psychopathology, Father
              was impulsive, self-indulgent, manipulative, somewhat
              immature, and prone to behave in aggressive and hostile ways.


              14. Dr. Ehrmann reviewed hours of Father’s recordings of
              parenting exchanges. He testified that [Mother] appeared to be
              attempting to be both reasonable and pleasant throughout the

      Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016   Page 3 of 19
        video. Father was often angry, nasty and treated [M]other with
        contempt. After watching the videos, Dr. Ehrmann concluded
        that it was not difficult to understand why Mother feels
        threatened and intimidated by Father.

        15. Dr. Ehrmann concluded that [A.T.] appears to be a fairly
        happy, healthy, normally developing child. She exhibited
        emotional bonding and attachment to both of her parents. She
        also evidenced a bond with [Mother’s older daughter by her ex-
        husband] and her maternal grandmother.

        16. Dr. Ehrmann testified that there was a great deal of conflict
        between these parents that is likely to continue.

        17. Dr. Ehrmann testified that Father videotapes the child’s
        medical appointments because he has a hard time trusting
        doctors. He also testified that Father claimed that Mother had
        not consulted with him regarding the child having ear tubes
        inserted. Father later acknowledged an inconsistency in that
        claim – not only had [M]other consulted with him, she had taken
        the child to the physician that Father had recommended. Father
        had even attended that appointment.

        18. At the appointment, Father’s behavior was so outrageous
        that the attending doctor removed the child from the examining
        room. The physician’s office staff then called security after
        Father repeatedly threatened Mother. Mother was in tears when
        she left the appointment with the minor child. Dr. Ehrmann
        indicated that as a result of Father’s concerns, Mother sought a
        second opinion from an ENT specialist recommended by the
        child’s pediatrician. Both physicians recommended ear tubes.
        Dr. Ehrmann also testified that the text messages between the
        parties regarding medical issues showed extensive conflict.
        Mother wanted to follow the recommendations of the child’s
        healthcare provider. Father often refused to talk to the
        healthcare provider and then opposed each provider’s
        recommendations. Dr. Ehrmann indicated that Father’s

Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016   Page 4 of 19
        positions regarding the child appeared to be more about
        “retaliation” against Mother th[a]n the welfare of the child.

        19. Dr. Ehrmann recommended that [M]other should have sole
        custody of the minor child.

        20. The high-conflict relationship between the parents was
        further evidenced by the hundreds of pages of text messages
        between the parties where Father was insulting, demeaning, and
        debasing.

        21. Father entered Mother’s home without an invitation in the
        early hours of the morning after drinking alcohol and was
        threatening. Mother and her family were terrified to find him in
        the house.

        22. At another time, following repeated demeaning and
        intimidating communications, Father came to the house when he
        specifically knew that he had been asked not to come.

        23. After consideration of all relevant factors, including those set
        forth in Ind. Code § 31-17-2-8, the Court finds that joint custody
        is not in the minor child’s best interest. Mother shall have sole
        custody of the minor child.

        …

        24. The Indiana Parenting Time Guidelines (“IPTG”) provide
        that there is a presumption that the guidelines are applicable in
        all cases. Father shall have parenting time pursuant to the IPTG,
        with the age of the child taken into consideration.

        25. Father has exercised regular parenting time over the last
        year. However, as provided for by the IPTG, the parenting time
        has not included overnights because Father had limited contact
        with the child during the first months of her life. The Court is
        concerned over the anger and impulsivity demonstrated by

Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016   Page 5 of 19
        Father. Father is ordered to attend counseling with Dr. William
        Steele, who is familiar with working in the context of high-
        conflict parenting.

        26. After the parents have met with the Parenting Coordinator
        … at least once, and after Father has met with Dr. Steele at least
        once, overnights may be instituted on a “trial-run” basis. The
        Parenting Coordinator would determine whether the trial-runs
        were successful or needed to be reintroduced at a later time.

        …

        27. Dr. Ehrmann recommended that Jonni L. Gonso, Ph.D. be
        appointed as a level 3 Parenting Coordinator because of the high-
        conflict nature of the relationship between [Mother] and [Father].
        Father does not oppose the appointment of a Parenting
        Coordinator; however, he proposes a level 2 Coordinator and
        does not agree on the appointment of Jonni Gonso, Ph.D.
        Father named a panel of three (3) potential parenting
        coordinators.

        28. Mother has attempted to communicate with Father in a
        respectful and courteous manner. Mother has attempted to keep
        Father abreast of all medical issues, as well as the child’s
        developmental progress.

        29. Father has repeatedly communicated with Mother in a
        contemptuous, debasing and angry manner. He has disrespected
        her and called her names. He has exhibited this behavior
        verbally in front of the child.

        30. Father is a medical doctor who has completed his residency
        in medicine and has decided to take an additional two years in a
        fellowship. Mother makes about $37,555/year as a medical
        recruiter.

        31. The [C]ourt appoints Jonni L. Gonso, Ph[.]D. as a Level 3

Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016   Page 6 of 19
        Parenting Coordinator.

        32. After considering the behavior[ 1] of the two parties and the
        earning ability of the two parties, the Court allocates the cost of
        the Parenting Coordinator to Father.

        …

        33. Initially, all communication regarding the child shall be
        written in a spiral bound notebook, which will be passed back
        and forth between the parents at parenting time exchanges in a
        bag with the child’s clothing. Only matters directly relating to
        the child should be put in the notebook. Urgent matters such as
        medical emergencies or delays in parenting time exchange should
        be texted. Any change to this paragraph of the Order shall be at
        the discretion of the Parenting Coordinator.

        34. There will be no negative communication, verbal or
        otherwise, at the parenting time exchanges. There shall be no
        name calling, no denigrating or debasing language, and no curse
        words.

        …

        35. Parenting time exchanges shall take place at the Fishers
        Police Department unless the parties are able to agree otherwise.
        There will be no cameras, video or audio recordings at
        exchanges.

        ….

        37. Child support shall be pursuant to the Indiana Child Support




1
 In a footnote, the trial court stated, “This behavior makes the appointment of a Parenting Coordinator
necessary.” Appellant’s App. at 12 n.3.

Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016              Page 7 of 19
        Guidelines. The Court attaches its child support obligation
        worksheet (CSOW) as its own “Exhibit 1.” The Court finds that
        Mother has one prior born child for whom there is no child
        support order, but whom Mother has a legal duty to support.
        Following review of [Mother’s] financial declaration, the court
        finds that $95/week is a reasonable sum to attribute to that duty.

        38. The [C]ourt finds that there is no cost to Father for the
        child’s health insurance. The Court further finds that the cost to
        Mother to provide health insurance for the minor child is
        $7.00/week. The [C]ourt orders Father to maintain health
        insurance on the child. Mother may continue to provide health
        insurance, but she is not receiving credit for it on the CSOW.

        39. Father shall pay child support to Mother by Income
        Withholding Order through the INSCCU in the amount of
        $308.10 per week, commencing September 4, 2015.

        ….

        42. Ind. Code § 31-14-18-2 provides that the Court may order a
        party to pay (1) a reasonable amount for the cost to the other
        party of maintaining an action for paternity, and (2) a reasonable
        amount for attorney’s fees, including amounts for legal services
        provided and costs incurred, before the commencement of the
        proceedings or after entry of judgment.

        43. Mother has incurred attorney fees of $33,221.16. This
        includes a witness fee to Dr. Ehrmann of $1,800.00. In addition,
        Mother has incurred the costs of preparation of the Findings of
        Fact and Conclusions of Law. Father has incurred attorney fees
        of $26,930.19. The Court finds that [F]ather’s behavior during
        the pendency of these proceedings has necessitated the filing of
        the protective order as well as greatly increasing the costs of these
        proceedings. After a consideration of all the evidence, as well as
        the ability of the parties to pay the fees, the Court orders that
        Father pay $30,000 of [M]other’s attorney fees within ninety (90)

Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016   Page 8 of 19
        days. Father shall pay the fees directly to [Mother’s counsel].
        See Ind. Code § 31-14-18-2(b) (“[t]he court may order the
        amount to be paid directly to the attorney, who may enforce the
        order in the attorney’s name”).

        …

        44. Father requested that a custody evaluation be performed by
        Dr. Ehrmann. Mother objected to the custody evaluation
        because she did not have adequate funds to pay for such an
        evaluation. The court orders that Father shall be responsible for
        the cost of the custody evaluation in the amount of $6,984.00[.]

        …

        [45]. Ind. Code § 31-14-16-1 provides that protective orders may
        be issued in a paternity action.

        ….

        [51]. The protective order … will remain in place for two (2)
        years. That Order will be modified to allow for communication
        regarding the child to take place (as noted above).

        [52]. The Parenting Coordinator may make recommendations
        relating to the need for the protective order to be modified.


Appellant’s App. at 8-15. Father now appeals. Additional facts will be

provided below.




Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016   Page 9 of 19
                                     Discussion and Decision

         Section 1 – The trial court did not abuse its discretion in
       ordering Father to pay most of Mother’s attorney’s fees plus
      the costs of the parenting coordinator and custody evaluation.
[6]   “Indiana follows the ‘American rule,’ under which each party is ordinarily

      responsible for paying his or her own legal fees in the absence of a fee-shifting

      statutory or contractual provision.” H & G Ortho, Inc. v. Neodontics, Int’l, Inc.,

      823 N.E.2d 734, 737 (Ind. Ct. App. 2005). Pursuant to Indiana Code Section

      31-14-18-2, a court in a paternity action may order a party to pay “(1) a

      reasonable amount for the cost to the other party of maintaining an action

      under this article; and (2) a reasonable amount for attorney’s fees, including

      amounts for legal services provided and costs incurred, before the

      commencement of the proceedings or after entry of judgment.” “In making

      such an award, the trial court must consider the resources of the parties, their

      economic condition, the ability of the parties to engage in gainful employment

      and to earn adequate income, and such factors that bear on the reasonableness

      of the award.” In re Paternity of M.R.A., 41 N.E.3d 287, 296 (Ind. Ct. App.

      2015) (citation and quotation marks omitted). “The trial court may also

      consider any misconduct by one party that causes the other party to directly

      incur additional fees. When one party is in a superior position to pay fees over

      the other party, an award of attorney fees is proper.” Id. (citations and

      quotation marks omitted). “We review a trial court’s award of attorney’s fees

      for an abuse of discretion.” Id. “An abuse of discretion occurs when a trial

      court’s decision is against the logic and effect of the facts and circumstances
      Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016   Page 10 of 19
      before the court or if the court has misinterpreted the law.” Mitten v. Mitten, 44
N.E.3d 695, 699 (Ind. Ct. App. 2015).


[7]   To the extent that Father challenges the trial court’s findings and conclusions

      on this and other issues, we will set them aside only if they are clearly

      erroneous, i.e., when the record contains no facts or inferences to support them.

      In re Riddle, 946 N.E.2d 61, 66 (Ind. Ct. App. 2011). “To determine that a

      finding or conclusion is clearly erroneous, our review of the evidence must

      leave us with the firm conviction that a mistake has been made.” Campbell v.

      Campbell, 993 N.E.2d 205, 209 (Ind. Ct. App. 2013), trans. denied. “We must

      defer to the trial court’s ability to assess the credibility of witnesses and will not

      reweigh the evidence, and we must consider only the evidence most favorable

      to the judgment along with all reasonable inferences drawn in favor of the

      judgment.” Crider v. Crider, 15 N.E.3d 1042, 1053 (Ind. Ct. App. 2014), trans.

      denied. “It is not enough that the evidence might support some other

      conclusion, but it must positively require the conclusion contended for by

      appellant before there is a basis for reversal.” Campbell, 993 N.E.2d at 209. We

      apply a de novo standard of review to legal conclusions. Riddle, 946 N.E.2d at

      66.


[8]   Father first argues that the trial court’s findings do not support its conclusion

      that he has the ability to pay $30,000 of Mother’s attorney’s fees plus the nearly

      $27,000 in fees that he has incurred. He claims that the evidence shows that he

      “is already over $300,000 in debt and cannot pay his bills.” Appellant’s Br. at

      10. The record indicates that over $278,000 of that debt consists of medical

      Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016   Page 11 of 19
school loans, which are currently in forbearance and will not have to be repaid

in one lump sum. Father presented no evidence about when he must start

repaying the loans or how much the payments will be. Also, Father disregards

evidence that as of July 1, 2015, his gross annual salary increased over ten

percent to $60,338, compared to approximately $37,555 for Mother.

Petitioner’s Ex. 8. 2 Mother’s living expenses may be substantially lower than

Father’s, but so are her income and earning potential. Father testified that he

was “paying for these proceedings with credit cards,” Tr. at 434, but he

presented no evidence that he was nearing his credit limit. 3 He also testified

that he had set aside $3000 for A.T.’s college expenses, which is ten percent of

his obligation to Mother’s counsel. More significantly, Father does not

challenge the trial court’s finding that his obdurateness greatly increased the

cost of the proceedings, i.e., that he has only himself to blame for a substantial

portion of both parties’ legal bills. In sum, we find no clear error or abuse of

discretion regarding the trial court’s order as to attorney’s fees.




2
  Father claims that “when one considers [his] income versus the amount of expenses he pays each month,
[he] actually has negative income, or cash flow.” Appellant’s Br. at 11 (citing Respondent’s Exh. G, Father’s
verified financial declaration). According to this exhibit, Father’s gross weekly income is $1044.32, reflecting
a gross annual income of $54,304.64, and he has a negative weekly cash flow of $54.23 ($1044.32 - $142.76 in
weekly health insurance premiums - $955.79 in other weekly expenses and deductions = -$54.23). Father’s
financial declaration does not account for the abovementioned salary increase, however. In its child support
obligation worksheet, the trial court listed Father’s gross weekly income as $1108, reflecting a gross annual
income of $57,616, which closely approximates six months of Father’s former salary plus six months of his
current salary ($27,152.32 + $30,169.00 = $57,321.32). Appellant’s App. at 16.
3
  Father states that “there is overwhelming evidence in the Record to show” that he “has no property or
liquid assets to satisfy the trial court’s judgment.” Appellant’s Br. at 11. Father cites no authority for the
proposition that a judgment must be satisfied with property or liquid assets.

Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016                  Page 12 of 19
[9]    For largely the same reasons, we find no merit in Father’s argument that the

       trial court abused its discretion in ordering him to pay the costs of the parenting

       coordinator and custody evaluation. It was Father’s misconduct that

       necessitated the appointment of the parenting coordinator, and it was Father

       who requested a custody evaluation (which substantiated his misconduct) over

       Mother’s objection that she could not afford it.


            Section 2 – The trial court did not abuse its discretion in
                 calculating Father’s child support obligation.
[10]   Next, Father contends that the trial court improperly calculated his child

       support obligation. “A trial court’s calculation of child support is

       presumptively valid. We review decisions regarding child support for an abuse

       of discretion.” Mitten, 44 N.E.3d at 699 (citation omitted).


[11]   Father first complains about the trial court’s decision to credit Mother $265 for

       work-related child care expenses instead of granting his request to use pretax

       dollars through an employer-sponsored program to pay for A.T.’s daycare. He

       argues that if the trial court had granted his request, “he would be able to take

       advantage of a program that would free up money to help him pay off his debt

       and save money for the parties’ child. This is congruous with maintaining the

       parties’ and the child’s lifestyle versus wasting pre-tax benefits.” Appellant’s Br.

       at 14-15 (citations to record omitted). The trial court was not obligated to

       maximize Father’s pretax benefits.




       Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016   Page 13 of 19
[12]   Father also takes issue with the trial court’s decision to credit Mother $95 in

       support for her prior-born child, since no support order for that child exists.

       Father observes that “Mother testified that she agreed with her ex-husband that

       he would not be required to pay child support if she could have custody of her

       older daughter.” Id. at 15 (citing Tr. at 365). Father claims that “[t]his is

       wholly inconsistent with the policy of child support and prohibited by law” and

       that he “cannot be held to pay a higher amount of support simply because

       Mother made an agreement with her ex-husband, a non-party, such that she

       would relieve him of his duty to support his child. This effectively shifted part

       of the burden to Father in this case.” Id.


[13]   Father fails to acknowledge, however, that “parents have a common law duty

       to support their children.” Carpenter v. Carpenter, 891 N.E.2d 587, 593 (Ind. Ct.

       App. 2008). Thus, regardless of the legality of Mother’s agreement with her ex-

       husband, the duty to support her prior-born child remains. Moreover, Indiana

       Child Support Guideline 3C specifically states,

               Where a party has a legal support duty for the child(ren) born
               prior to the child(ren) for whom support is being established, not
               by court order, an amount reasonably necessary for such support
               actually paid, or funds actually expended shall be deducted from
               weekly gross income to arrive at weekly adjusted income.


       (Emphasis added.) Father does not challenge the reasonableness of the $95

       credit, nor has he established that the credit resulted in anything other than a de




       Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016   Page 14 of 19
       minimis increase in his support obligation. 4 And it is well settled that de

       minimis non curat lex (“the law does not redress trifles”). D & M Healthcare,

       Inc. v. Kernan, 800 N.E.2d 898, 901 (Ind. 2003). There was no abuse of

       discretion here.


           Section 3 – The trial court did not err in extending Mother’s
                                  protective order.
[14]   Finally, Father raises several objections to the trial court’s extension of

       Mother’s protective order. First, he argues that the order must be reversed

       based on the doctrine of res judicata because Mother’s second petition for a

       protective order, which was granted, was duplicative of her first petition, which

       was denied. We disagree. Res judicata, which “serves to prevent repetitious

       litigation of disputes that are essentially the same,” applies only when “the

       former judgment was rendered on the merits,” among other things. Helms v.

       Rudicel, 986 N.E.2d 302, 308 (Ind. Ct. App. 2013), trans. denied. A judgment on

       the merits is one “delivered after the court has heard and evaluated the evidence

       and the parties’ substantive arguments.” BLACK’S LAW DICTIONARY (10th ed.

       2014). Mother’s first petition was denied without a hearing, and therefore res

       judicata is inapplicable. 5




       4
        Under the Guidelines, reduction of the credit would not result in a dollar-for-dollar reduction of Father’s
       support obligation.
       5
        Also, Mother’s second petition contained allegations about incidents that occurred after the incidents
       mentioned in the first petition, so res judicata would be inapplicable to those allegations in any event.

       Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016                Page 15 of 19
[15]   Second, Father argues that “Mother did not meet the legal standard required to

       obtain” a protective order. Appellant’s Br. at 18. As we recently explained in

       Fox v. Bonam,


               Our legislature has indicated that the Indiana Civil Protection
               Order Act shall be construed to promote the protection and
               safety of all victims of domestic violence “in a fair, prompt, and
               effective manner” and the prevention of future domestic violence.
               Ind. Code § 34-26-5-1. Pursuant to Indiana Code Section 34-6-2-
               34.5, domestic violence includes stalking as defined by Indiana
               Code Section 35-45-10-1: “a knowing or an intentional course of
               conduct involving repeated or continuing harassment of another
               person that would cause a reasonable person to feel terrorized,
               frightened, intimidated, or threatened and that actually causes
               the victim to feel terrorized, frightened, intimidated, or
               threatened.” “The term does not include statutorily or
               constitutionally protected activity.” Id. Indiana Code Section
               35-45-10-2 defines harassment as “conduct directed toward a
               victim that includes but is not limited to repeated or continuing
               impermissible contact that would cause a reasonable person to
               suffer emotional distress and that actually causes the victim to
               suffer emotional distress.” Impermissible contact “includes but is
               not limited to knowingly or intentionally following or pursuing
               the victim.” Ind. Code § 35-45-10-3. “Harassment does not
               include statutorily or constitutionally protected activity[.]” Ind.
               Code § 35-45-10-2.

               A person who has been a victim of domestic violence may file a
               petition for a protective order against a person who has
               committed stalking against the petitioner. Ind. Code § 34-26-5-
               2(a). A finding that domestic violence has occurred sufficient to
               justify the issuance of a protective order “means that a
               respondent represents a credible threat to the safety of a
               petitioner or a member of the petitioner’s household.” Ind. Code
               § 34-26-5-9(f). Upon a showing of domestic violence “by a

       Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016   Page 16 of 19
                preponderance of the evidence, the court shall grant relief
                necessary to bring about a cessation of the violence or the threat
                of violence.” Id. A protective order is effective for two years
                after the date of issuance unless another date is ordered by the
                court. Ind. Code § 34-26-5-9(e).


       45 N.E.3d 794, 798 (Ind. Ct. App. 2015) (footnote omitted). 6


[16]   In its order, the trial court made the following relevant findings:

                [46]. The Court finds that Father entered [M]other’s home
                without permission in the middle of the night, after drinking
                alcohol, and threatened and intimidated Mother.

                [47]. Father repeatedly threatened Mother without provocation
                in the doctor’s office that caused the staff to become concerned
                enough about her well-being that they contacted security. Father
                acknowledges that he repeatedly told her that her days were
                numbered.

                [48]. Father repeatedly texted Mother, sometimes 30-40 times
                per day, in a debasing, threatening, and demeaning manner.

                [49]. Father repeatedly attempted to intimidate [M]other at
                parenting exchanges.

                [50]. Mother reasonably believes herself to be intimidated,
                harassed and threatened by Father.




       6
        A court may issue a protective order ex parte if it appears from the petition that domestic or family violence
       has occurred, Ind. Code § 34-26-5-9(a), but a hearing on the petition must be set pursuant to Indiana Code
       Section 34-26-5-10.

       Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016               Page 17 of 19
       Appellant’s App. at 15.


[17]   Father argues that his communications with Mother “were related to

       disagreements over parenting styles, and would not cause a reasonable person

       to be terrorized, frightened, intimidated or threatened. Presumably if such were

       the standard, all parents would be entitled to protective orders at times during

       the minority of the children.” Appellant’s Br. at 19. The trial court’s findings

       regarding the home invasion, altercation at the doctor’s office, and threatening

       texts are amply supported by the record. Also, Mother testified that Father’s

       anger toward her is “relentless” and “never stops”; that “[t]here was high

       conflict at every single [parenting] exchange” and that she “did not trust his

       demeanor” around A.T.; that he would follow her, videotape her, and “raise his

       voice” during the exchanges; and that “the whole presence around [Father] is

       very ugly and scary.” Tr. at 219, 341, 369, 370. Dr. Ehrmann characterized

       Father as “angry” and “difficult to deal with” and as having a “desire to

       retaliate and punish [Mother],” which “is immature and not particularly in any

       way healthy and positively contributory to the entire situation.” Id. at 68, 69.




       Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016   Page 18 of 19
       Father’s argument is essentially an invitation to reweigh evidence, draw

       inferences, and reassess witness credibility in his favor, which we may not do.7


[18]   Father also argues that the protective order “violates [his] constitutional right to

       free speech and fundamental right to raise his child as he sees fit.” Appellant’s

       Br. at 20. We disagree. The constitution would not protect Father in

       intimidating, harassing, or threatening Mother while “voic[ing] his concerns

       with Mother over [A.T.’s] care.” Appellant’s Br. at 20. See IND. CONST. art. 1,

       § 9 (“No law shall be passed … restricting the right to speak, write, or print,

       freely, on any subject whatever: but for the abuse of that right, every person shall be

       responsible.”) (emphasis added); see also Ind. Code § 35-45-2-1 (a person who

       communicates a threat to another person with the intent to place the other

       person in fear of retaliation for a prior lawful act commits class A misdemeanor

       intimidation). Father has failed to establish that the trial court erred in

       extending the protective order. Therefore, we affirm.


[19]   Affirmed.


       Najam, J., and Robb, J., concur.




       7
         Father states that “Mother never once contacted law enforcement to report [his] alleged illicit activities.”
       Appellant’s Br. at 19. Law enforcement involvement is not a prerequisite for either requesting or issuing a
       protective order. In a footnote, Father also asserts that “the protective order is duplicative and unnecessary
       as the Paternity Order includes very specific guidelines for communication between the parties and parenting
       time exchanges.” Id. at n.5. The requirements of the orders may be similar, but the potential consequences
       for violating them are very different: criminal prosecution for stalking or invasion of privacy for the former,
       and civil contempt proceedings for the latter. Father cites no authority for the proposition that the trial court
       may not take a belt-and-suspenders approach in this situation.

       Court of Appeals of Indiana | Memorandum Decision 29A02-1509-JP-1499 | May 5, 2016                 Page 19 of 19